Title: To Thomas Jefferson from Dennis Griffith, 10 July 1802
From: Griffith, Dennis
To: Jefferson, Thomas


          
            Sir
            Elk Ridge Landing July 10th 1802
          
          I had not the pleasure of receiving your complimentary note of the 9th ultimo with its enclosure untill yesterday: please to accept my Thanks for the attention you was pleased to favor me with. If the communication I made should ultimately prove useful, I shall be very glad indeed,—it is in safe hands; & the sorrow I shall feel from its not answering my expectations, will be mitigated by the motive that produced it, & doubly so, by the reflection, that our enlighten’d men shew a disposition to encourage effort, however feeble, by their polite attention to the authors of such communications.
          Previous to the receipt of your favor I had written a few lines on the subject of a Botanical Establishment by our General Government, but reflecting on the critical grounds upon which we at present stand, and the propriety & necessity, perhaps, of applying for a time, all our resources to the extinction of our national debt, I had resolved to suppress the intrusion I had intended upon your useful time; considering also that a postponement of the begining might ultimately be the means of bringing such an establishment to greater perfection & at an earlier period than if attempted at this time—but as I hope it is probable that you may remain a long time at the head of our affairs, I thought it might not be improper to mention it as a memento: I find that you will not attend to it the less, from its proceeding from an obscure citizen.
          Our country abounds with esculent & medicinal plants, & some excellent dyes. The aborigines knew members of them from necessity & experience in their respective Characters. Why should we not improve? Rags & paper are made from vegetable substances, and we may hope, I think, at least, that we may by judicious investigation find some of our native plants fit for the manufacture of that useful thing called paper, & perhaps some others—permit me to add that I have no sinister object in view in this suggestion, for in all the sincerity of truth I here declare that I beleive myself incapable of filling any appointment that might be made under such an establishment—
          I am with sincere & due respect, your Obt. fellow Citizen
          
            D Griffith
          
        